Elliott, J.
— There is much evidence tending to prove that the board of commissioners contracted with the appellee to sink a well and put in a steam pump; that he did the work under the contract; that he duly presented his claim and that payment was refused. It is satisfactorily shown that the appellee, acting upon the belief that the board did contract with him, put in a pump; that when his account was disputed he offered to take out the pump and allow the price charged for it; that the board refused to permit this to be done and still retains the pump. The case is clearly with the appellee and there is no merit in the appeal.
Judgment affirmed, with ten per cent, damages and costs.